DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on October 3 of 2022, has been entered.  Claims 1, 6, 7, 15 and 16 have been amended.  Claim 14 has been cancelled.  Claims 19-21 have been added.  Claims 1-13 and 15-21 are still pending in this application, with claims 1, 2 and 13 being independent.

Applicant’s amendment to the claims have overcome the rejections under 35 USC 112, as detailed in sections 6-12 of the previous Office Action (mailed July 1, 2022).  Therefore, the cited rejections have been withdrawn.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-12 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 2 is indefinite as it is not clear if the claimed control device must necessarily include an actuator in alignment with the post, or if such actuator is simply an external element the claimed control device is intended to be coupled to. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings,  that the limitations presented by dependent claim 2 as necessarily including an actuator in alignment with the post. 

Dependent claims 3-12 are rejected at least for their dependency on indefinite independent claim 2 (as previously detailed).

Dependent claim 19 is indefinite as it is not clear if the claimed control device must necessarily include at least one LED configured to backlit the button, or if such LED is simply an external element the claimed control device is intended to be coupled to. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings,  that the limitations presented by dependent claim 19 as necessarily including at least one LED configured to backlit the button.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 2.	A control device that is configured for use in a load control system, the control device comprising: 
an actuator;
a backlighting circuit and an associated lighting element configured to operate at a first illumination intensity and a second illumination intensity; and 
a backlit button, wherein the button comprises: 
a translucent button body, the button body having a post extending from a rear surface of the button body and aligned with [an]the actuator; and 
a veneer disposed upon a front surface of the button body, the veneer being coplanar to a front surface of the button body and opaque to block transmission of light through the veneer except for an area forming an indicia, the indicia being backlit and associated with a function of the button in the load control system.

CLAIM 19.	The control device of claim 1, further comprising at least one associated LED, wherein the button is backlit by the at least one associated LED.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 11, 234,321 (DIMBERG et al.)

Regarding independent claim 1, DIMBERG et al. teaches, in Patented Claim 1, a control device that is configured for use in a load control system (see preamble), the control device including a button (see line 3); a plurality of spaced apart lenses (see line 9); and a veneer disposed upon a front of the button (opaque layer, see lines 5 and 6), the veneer including at least one opening (area not having the opaque layer, see line 6) forming an indicia (indicium, see line 7), the indicia indicating a function of the button in the load control system (inherent, as the patented “indicium” is broad enough to be associated with a function which is not defined by the language of the claim). 
Patented Claim 1 fails to explicitly teach the plurality of lenses being disposed on a rear of the button.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to provide the lenses on a rear of the button as such position is necessary to perform the required function of “to disperse light evenly across the button body” (see lines 9 and 10).
In addition, one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the plurality of lenses being spaced apart symmetrically, as taught in line 9; or the control circuitry of lines 11-16). 

Regarding independent claim 13, DIMBERG et al. teaches, in Patented Claim 1,  a control device that is configured for use in a load control system (see preamble), the control device including a plurality of buttons (see line 3), each button including a backlit translucent button body (see lines 3 and 4) having an opaque layer disposed upon a front surface of the button body (see lines 5 and 6), the opaque layer not being present in an area forming an indicia (indicium, see lines 6 and 7), such that light from the button body passes through the indicia (see lines 7 and 8); and a processor configured to backlight the buttons (control circuit, see line 11) such that the indicia of a button selected by a user is illuminated to a first illumination intensity (see lines 11 and 12), and the respective indicia of the remaining buttons are illuminated to a second illumination intensity that is lower than first illumination intensity (see lines 12-16).
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the plurality of symmetrically spaced apart lenses being spaced apart symmetrically, as taught in lines 9 and 10). 

Regarding dependent claim 15, DIMBERG et al., in Patented Claim 1, teaches all the limitations of the claim (as previously detailed), each button body includes a plurality of spaced apart lenses to disperse light evenly across the button body (see lines 9 and 10).
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the plurality of lenses being spaced apart symmetrically, as taught in line 9).

Regarding dependent claim 16, DIMBERG et al. further teaches, in Patented Claim 4,  the buttons are backlit by associated LEDs (see line 1 and 2) and the control device is configured to dim the illumination of the respective indicia of the remaining buttons to reach the second illumination intensity (see lines 2-4).

Regarding dependent claim 17, DIMBERG et al., in Patented Claim 1, teaches all the limitations of the claim (as previously detailed), except the opaque layer flexes sufficiently to allow mechanical actuation of a pressed button. 
However, one of ordinary skill in the art would had recognized the patented opaque layer of DIMBERG et al. as necessarily flexing sufficiently to enable the required function of a button being selected by a user (see lines 11-16).

Regarding dependent claim 18, DIMBERG et al. further teaches, in Patented Claim 1,  a communication circuit to send and receive external messages (required to perform the intended function of controlling a load, see preamble and lines 11-16), such that when one of the buttons is selected by a user pressing the button, actuation of the selected button causes the control device to send a command that causes the load control system to deliver amount of power to an electrical load that is associated with the respective button (required to perform the intended function of controlling a load, see preamble and lines 11-16).

Regarding dependent claim 19, DIMBERG et al. further teaches, in Patented Claim 4, the button being backlit by at least one associated LED (see lines 1 and 2).
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the control device configuration of lines 2-5).

Regarding dependent claim 20, DIMBERG et al. teaches, in Patented Claim 1, all the limitations of the dependent claim (as previously detailed), except the control device being specifically configured to increase the LED illumination intensity when the button is actuated by a user.
However, one of ordinary skill in the art at the time the invention was made would have readily recognized that to perform the required function of illuminating a button selected by a user with an illumination intensity higher than that with which the remaining buttons are illuminated (see lines 11-16) would necessitate either 
(a) increasing the illumination intensity of the selected button to be higher than the remaining buttons, or 
(b) reducing the illumination intensity of the remaining buttons to be lower than the selected button.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to increase the LED illumination intensity when the button is actuated by a user from the finite number of identified and predictable solutions (as previously detailed), with a reasonable expectation of success (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397), to achieve the required function of illuminating a button selected by a user with an illumination intensity higher than that with which the remaining buttons are illuminated (see lines 11-16).

Regarding dependent claim 21, DIMBERG et al. teaches, in Patented Claim 1, all the limitations of the dependent claim (as previously detailed), except the control device being specifically configured when the button is actuated by a user, the control device is configured to cause the load control system to deliver amount of power to an electrical load that is associated with the function of the button in the load control system.
However, one of ordinary skill in the art at the time the claimed invention was made would have readily recognized the patented control device as inherently configured to performed the claimed function of “when the button is actuated by a user, cause the load control system to deliver amount of power to an electrical load that is associated with the function of the button in the load control system” as evidenced by the function recited in the preamble of the claim.


Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1 and 2 of U.S. Patent No. 11, 234,321 (DIMBERG et al.) in view of U.S. Pat. 5,512,718 (LAROSE).

Regarding independent claim 2 (as best understood), DIMBERG et al. teaches, in Patented Claim 1, a control device that is configured for use in a load control system (see preamble), the control device including a backlighting circuit (control circuit, see line 11) and an associated lighting element (inherent, as such element is required to backlight the buttons, see line 11) configured to operate at a first illumination intensity and a second illumination intensity (see lines 12-16); and a backlit button (buttons, see lines 3 and 4), wherein the button includes a translucent button body (see line 4); and a veneer (opaque layer, see lines 5 and 6) disposed upon a front surface of the button body (see liens 5 and 6), the veneer being opaque to block transmission of light through the veneer (inherent, as such is the definition of opaque, see lines 5 and 6) except for an area forming an indicia (indicium, see lines 6 and 7), the indicia being backlit (see lines 7 and 8) and associated with a function of the button in the load control system (inherent, as the patented “indicium” is broad enough to be associated with a function which is not defined by the language of the claim). 
Patented claim 1 of DIMBERG et al. teaches all the limitations of instant claim 2, except the associated lighting element being configured to operate at a first illumination intensity and a second illumination intensity, the button body having a post configured on a rear surface of the button body aligned with the actuator, or the veneer being coplanar to a front surface of the button body.
LAROSE teaches a control button 10 (as seen in the Figure) having a backlighting circuit including a lighting element 14 (as seen in the Figure); a translucent button body 16 (as seen in the Figure) having a post 22 (as seen in the Figure) provided on a rear surface (bottom surface of element 16, as seen in the Figure), the post 22 aligned with an actuator 24 (as seen in the Figure); a veneer 18 (as seen in the Figure) provided on a front surface (top surface of element 16, as seen in the Figure) of the button body 16 and including an open area 20 (as seen in the Figure), such that when the button body 16 is backlit by the lighting element 14 the open area  forms an indicia (as seen in the Figure), wherein the veneer 18 is substantially coplanar with a front surface of the button body 16 (as seen in the Figure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art post 22 of LAROSE with the patented control device of claim 1 of DIMBERG et al., according to known methods, to yield the predictable result of providing a smooth user actuating surface and means for the button to operate an actuator, as per the teachings of LAROSE (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 3 (as best understood), DIMBERG et al. further teaches, in Patented Claim 1, a second translucent button body (plurality of buttons, see line 3) and a second, different indicia (result of the plurality of buttons for selection of a button by a user, see lines 3 and 11-13), the second indicia being backlit (see lines 3 and 4) and associated with a second, different function in the load control system (required to enabled the taught selection by a user, see lines 11-14). 

Regarding dependent claim 4 (as best understood), DIMBERG et al. further teaches, in Patented Claim 1,  both buttons are backlit via the backlighting circuit (control circuit, see lines 11-16). 

Regarding dependent claim 5 (as best understood), DIMBERG et al. further teaches, in Patented Claim 1,  a communication circuit (control circuit, see line 11) configured such that when one of the buttons is selected by a user pressing the button, a message is sent that results in a command for the load control system (required to perform the intended function of controlling a load, see preamble and lines 11-16). 
Patented claim 1 of DIMBERG et al. teaches all the limitations of instant claim 5, except the message being sent being a digital message.
However, the examiner takes Official Notice of the use and advantages of digital messages, specifically those used in load control systems, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include configured the control circuit in the patented control device of DIMBERG et al. to use digital messages, to obtain the predictable result of enabling such device to communicate with digital signals, as necessitated by the specific requirements of a given application. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 6 (as best understood), DIMBERG et al. further teaches, in Patented Claim 1,  a control circuit  configured to cause the selected button to display a greater illumination intensity than the button which was not selected (see lines 11-16). 

Regarding dependent claim 7 (as best understood), DIMBERG et al. further teaches, in Patented Claim 1,  a translucent filler material (material of the translucent button body, see lines 3 and 4), substantially coplanar with a front surface of the veneer (as previously modified by LAROSE, see section 22 of the instant Office Action). 

Regarding dependent claim 8 (as best understood), DIMBERG et al. further teaches, in Patented Claim 1,  the button body further comprises a plurality of spaced apart lenses (see line 9) disposed on the rear surface of the button body (required, since the light enters from the rear surface of the button, see lines 3 and 4) to disperse light evenly across the button body (see lines 9 and 10). 

Regarding dependent claim 9 (as best understood), DIMBERG et al. further teaches, in Patented Claim 1,  the lenses are disposed around the post. 

Regarding dependent claim 10 (as best understood), DIMBERG et al. teaches, in Patented Claim 1, the plurality of lenses being symmetrically spaced apart (see lines 9).
Patented Claim 1 of DIMBERG et al. teaches all the limitations of instant claim 10, except the lenses being disposed symmetrically around the post (post element as suggested by LAROSE).
However, it has been long held by the courts that rearranging parts of a prior art structure involves only ordinary skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the claimed invention was provide the patented lenses of DIMBERG et al. symmetrically disposed around the post (post element as suggested by LAROSE), to achieve the predictable result of enabling such lenses to perform the required function of dispersing light evenly across the button body (see line 9). 

Regarding dependent claim 11 (as best understood), DIMBERG et al. further teaches, in Patented Claim 1,  a control circuit (see line 11) configured to receive one or more messages via the communication circuit (required to perform the intended function of controlling a load, see preamble and lines 11-16). 
Patented claim 1 of DIMBERG et al. teaches all the limitations of instant claim 5, except the message being received being a digital message.
However, the examiner takes Official Notice of the use and advantages of digital messages, specifically those used in load control systems, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include configured the control circuit in the patented control device of DIMBERG et al. to send digital messages, to obtain the predictable result of enabling such device to communicate with digital signals, as necessitated by the specific requirements of a given application. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385). 

Regarding dependent claim 12 (as best understood), DIMBERG et al. further teaches, in Patented Claim 2,  the button body has a plurality of side walls (sides, see line 2) and the side walls are covered to block transmission of light through the side walls (result of being covered in the opaque layer, see lines 2 and 3).

Response to Arguments
Applicant's arguments, filed October 2, of 2022, have been fully considered but they are not persuasive.
 
Applicant’s amendment to the claims have overcome the Examiner’s rejection of claim 1-4, 7 and 12 under 35 U.S.C. 102  (as detailed ins sections 40-46 of the Office Action mailed July 1, 2022), and claims 5 and 11 under 35 U.S.C. 103 (as detailed in sections 47-49 of the Office Action mailed July 1, 2022). Therefore, the cited rejections have been withdrawn.

Regarding the Examiner’s rejection of claims 1-13, and 15-18 under the judicially created doctrine of double patenting, the applicant presents no arguments, except stating that a terminal disclaimer might be filed later in the prosecution to overcome such rejection.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 1-13, and 15-18 fail to further distinguish the subject matter defined by the independent claims over the Prior Art already made of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.



/Ismael Negron/
Primary Examiner
AU 2875